Citation Nr: 1738055	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to a disability rating in excess of 50 percent for a depressive disorder.

3.  Entitlement to a disability rating in excess of 50 percent for sleep apnea with asthma.

4.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

5.  Entitlement to a disability rating in excess of 30 percent for a neck disability.

6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

7.  Entitlement to a disability rating in excess of 10 percent for DJD of the right knee.
8.  Entitlement to a disability rating in excess of 10 percent for a skin disability, keloids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.

The issues pertaining to claims for increased ratings are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

It is reasonably shown that the Veteran's hypertension had its onset in service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110, 1131;
38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).


Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In an October 1999 service report of medical history the Veteran noted a problem with blood pressure.  On November 1999 service separation examination, his blood pressure was 132/75.  STRs show some blood pressure readings prior to the Veteran's discharge from service were considerably higher.  An October 1999 STR notes blood pressure readings that ranged from 139-142/98-110 over the course of a three day hospital stay.  The discharge diagnosis was borderline hypertension.  February 2000 STRs note blood pressure readings of 134/90 and 148/90.  An additional undated but co-located STR notes a blood pressure reading of 150/96.  A March 2000 STR notes a blood pressure reading of 156/82. 

Dec 2001 Naval Medical Clinic (NMC) records show a blood pressure reading of 137/91.  From March 2002 to September 2005 additional elevated blood pressure readings were noted in March 2002 (142/90), August 2002 (132/94), April 2003 (145/91 with another diagnosis of borderline hypertension), August 2003 (137/101), September 2003 (150/96), February 2004 (129/91), October 2004 (134/90), January 2005 (138/90) and September 2005 (157/99). 

A November 2005 private treatment record notes a blood pressure of 139/92. 

An April 2006 private treatment record noted a blood pressure of 160/96; essential hypertension was noted as a chronic illness. 

On June 2009 VA general examination, the blood pressure readings were 150/100, 150/100, and 150/100. 

In a September 2009 letter a VA physician, Dr. Balish, provided an opinion regarding the Veteran's hypertension.  He noted that he had provided care for the Veteran's obstructive sleep apnea and spinal injuries since March 2007.  He noted that he was familiar with the Veteran's active duty medical history, treatment the Veteran received in service, his past and present ailments and had reviewed the pertinent parts of his military record that documented his injuries, disease and clinical conditions.  The physician opined that there was a medical nexus between the Veteran's service-connected injuries and his disability of hypertension.  He also noted that the records suggest that the Veteran had hypertension on active duty.  He explained that the Veteran's obstructive sleep apnea contributed to high blood pressure, heart disease, poor quality sleep, and poor daytime function and that sleep apnea provided a greater risk of hypertension.  He noted that several medical records dated on the year 2000 indicate that the Veteran's blood pressure was borderline and some (i.e. in February 2000) note his blood pressure was high.  He also noted that the Veteran receives ongoing treatment for hypertension. 

An October 2009 private treatment record notes a blood pressure reading of 142/95. 

On February 2011 VA general examination, blood pressure readings were 168/96, 164/100 and 164/96.  The examiner noted a history of hypertension since 1999 and that the Veteran took medication for hypertension.

Persistent elevated blood pressure readings were first noted in service, and the Veteran is currently being treated for hypertension.  The most comprehensive reported expert review of the Veteran's hypertension (by VA Dr. Balish) produced the opinion that there is a medical nexus between the Veteran's service connected injuries and his hypertension.  This opinion is consistent with the medical evidence outlined above, reflects familiarity with the Veteran's recorded medical history, and is the most competent evidence regarding a nexus between the Veteran's hypertension disability and his service.  As it supports the Veteran's claim, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

Further development of the record is necessary with respect to claims seeking increased ratings for a depressive disorder, sleep apnea with asthma, a low back disability, a neck disability, DJD of both knees, and keloids. 

The record suggests that the medical evidence associated with the record is incomplete.  At the June 2016 Board hearing, the Veteran reported receiving treatment at Mary Washington Hospital and Spotsylvania Mental Health Clinic.  He also reported being evaluated by the Social Security Administration (SSA).  VA has not obtained these records.  VA has a duty to obtain records in SSA's possession, provided they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is unable to find SSA records would not be relevant.  The record contains VA treatment records only up to February 2017.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record).

The most recent VA examination to evaluate the Veteran's depressive disorder was in February 2011.  He asserted at the June 2016 Board hearing that the rating assigned does not reflect the current severity of his depressive disorder.  As worsening is alleged, a new examination to assess the disability is necessary.

Regarding obstructive sleep apnea (OSA) with asthma, the November 2009 rating decision discontinued separate evaluations for asthma and OSA and assigned a 50 percent rating for OSA under Code 6847.  The Veteran previously had a 30 percent rating for asthma.  The Veteran alleged in statements that he had additional symptoms of syncope and daytime sleepiness with OSA and that his asthma had worsened.  In light of the allegation of worsening of the asthma and the need for an explanation of the combined effect of the disabilities, further examinations to ascertain the current severity of the asthma and OSA are necessary.

The most recent VA examination to evaluate the Veteran's low back disability was in February 2011.  He has alleged that the rating assigned does not reflect the current severity of his low back disability.  At the June 2016 Board hearing, he reported that he cannot stand for any period of time, uses a wheelchair, and has developed sciatic nerve pain.  In light of the allegation of worsening, (and possible development of a neurological manifestation that may warrant a separate rating), a new examination to ascertain the severity of his low back disability is necessary.

The most recent VA examination to evaluate the Veteran's neck disability was also in February 2011.  He has alleged that the rating assigned does not reflect the current severity of his neck disability.  At the June 2016 Board hearing, he related that he experiences ticks, facial spasms, and involuntary limb movement (suggesting possible neurological manifestations).  In light of the allegation of worsening, and possible development of neurological manifestation warranting a separate rating, an examination to assess the neck disability is necessary.

The most recent VA examination to assess right and left knee DJD was in February 2011.  The Veteran alleged that the rating assigned does not reflect the current severity of the knee disabilities.  At the June 2016 Board hearing, he related that he cannot stand for any period of time, and has instability of each knees.  In light of the allegation of worsening and of knee instability (that may warrant a separate rating), a contemporaneous examination to assess the knee disabilities is necessary.

Regarding a skin disability characterized by keloids, the most recent VA examination was in February 2011.  The Veteran has alleged that the rating assigned does not reflect the current severity of the skin disability.  At the June 2016 Board hearing, he reported that the keloid scars were painful and located in multiple areas (trunk, neck, and groin).  In light of the allegation of worsening of the keloid disability, a new examination to ascertain the severity and extent of the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for his depressive disorder and the other disabilities for which increased ratings are sought, and to provide authorizations for VA to obtain updated, to the present, records of any private evaluations or treatment, to specifically include records pertaining to treatment at Mary Washington Hospital and Spotsylvania Mental Health Clinic.  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record complete updated records of all VA evaluations and treatment the Veteran has received since March 2017 for the disabilities remaining on appeal.

2.  The AOJ should obtain from the SSA their determination on the Veteran's claim for SSA benefits, and the medical records considered in that determination.  If such records are unavailable, it should be so noted in the record (with explanation) and the Veteran should be so advised. 

3.  After the above-requested development is completed, the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the severity of his depressive disorder.  The examiner should have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The consulting provider should review the entire record, examine and interview the Veteran, and respond to the following: 

a) Please note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and also any symptoms of similar gravity found that are not listed in the rating criteria). 

b) Please offer an opinion regarding the functional impact of the depressive disorder on the Veteran's ability to engage in substantially gainful employment consistent with his education and experience.

All opinions must include rationale.

4.  The RO should arrange for a sleep disorder examination of the Veteran to ascertain the severity of his  obstructive sleep apnea.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All sleep apnea symptoms/findings should be described in detail.  The examiner should specifically indicate whether the sleep apnea results in chronic respiratory failure with carbon dioxide retention or cor pulmonale or requires tracheostomy, and comment on the effect the sleep apnea has on the Veteran's daily activity and occupational functioning. 

The examiner should include rationale with all opinions.
5.  The RO should also arrange for a pulmonary diseases examination of the Veteran to assess the current severity of his asthma.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the appropriate diagnostic studies must be completed.  The findings reported should be sufficiently detailed to allow for consideration of all rating criteria in 38 C.F.R. § 4.97, Code 6602.  The examiner should elicit from the Veteran information regarding the functional impairment that results from his asthma.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify the treatment regimen prescribed for the Veteran's asthma.  Does he use (and if so, how often, i.e., daily or less frequently, and from what date) oral inhalational, bronchodilator, or inhalational anti-inflammatory medication therapy?

(b) How often does he require a physician's care for an exacerbation of asthma?

(c) Does he require use of oral or parenteral corticosteroids or immune-suppressive medications; and if so, is his prescription "high dose"?

(d) Has he had any asthma attacks with episodes of respiratory failure (if so, identify the frequency)?

(e) What is the effect of the asthma on the Veteran's daily activity and occupational functioning?

(f) Please review the sleep disorder examination report and opine whether findings on that examination may be differentiated and those on the asthma examination (i.e., the symptoms and impairment are distinct) to enable a determination whether separate ratings based on distinct symptoms shown, should be assigned for OSA and asthma.

The examiner must explain the rationale for all opinions

6.  The AOJ should also arrange for an orthopedic examination of the Veteran (with neurological consult if deemed indicated) to assess the current severity of his service-connected low back, neck, and right and left knee  disabilities.  The Veteran's record (to include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and § 4.59], and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the spine.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically noted should be whether the low back is ankylosed (and if so, the position of ankylosis; and whether there are neurologic manifestations other than radiculopathy of the lower extremities-which is already separately rated, such as bowel or bladder incontinence), and if so their nature and severity.  Please indicate also whether or not there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, note their frequency and duration).

(b) Please assess the current severity of the service-connected neck disability.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The testing must specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  The examiner should also identify any additional [to the ulnar neuropathy left upper extremity, which is already separately rated, not of issue herein] neurological manifestations and determine whether there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, identify the frequency and duration of such episodes.

(c) Please assess the current severity of his service-connected left and right knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should also indicate whether there is X-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such).  The examiner should also comment on the impact the left and right knee disabilities have/would be expected to have on employability.

Please include rationale with all opinions.

7.  The AOJ should arrange for a dermatological examination of the Veteran to assess the current severity of his (trunk, groin, and neck) keloids.  Based on a review of the entire record and examination of the Veteran, the examiner should:

Identify all symptoms and characteristics of the Veteran's keloids, and any related functional impairment, specifically including the number, location, dimensions, total areas, and nature of the scars (i.e., whether they are deep or superficial, linear or nonlinear, and/or painful or unstable), and noting any related impairment of function. To the extent possible, the examiner should distinguish pathology associated with the service-connected keloids from any pathology (and impairment) that is entirely attributable to any co-existing non-service-connected skin disability.  Please note also the nature and extent of treatment provided (noting specifically whether treatment included systemic medication).  The examiner must include rationale with all opinions. 

8.  The AOJ should then review the record, ensure that all development sought is completed as requested, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


